—Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Ort, J.), rendered February 19, 1999, convicting her of attempted robbery in the first degree (two counts) and grand larceny in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of her right to appeal was voluntary, knowing, and intelligent (see, People v Muniz, 91 NY2d 570; People v Callahan, 80 NY2d 273). Moreover, the defendant knew and understood the terms of the plea of guilty and willingly accepted them (see, People v Kemp, 94 NY2d 831; People *470v Seaberg, 74 NY2d 1). Accordingly, appellate review of the issues raised by the defendant is precluded. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.